Citation Nr: 0937367	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2001 to March 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

Bilateral pes planus is manifested by no more than mild to 
moderate flatfoot deformity.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for service-connected bilateral pes planus are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.71a, Diagnostic Code (DC) 5276 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's November 2000 enlistment examination shows a 
diagnosis of mild, asymptomatic pes planus prior to service 
and service treatment records show a worsening of the pre-
existing condition during military service.  He submitted a 
claim for service connection for bilateral pes planus while 
still in military service in October 2004 and by rating 
decision dated in June 2005 the RO granted service connection 
for bilateral pes planus and assigned a 10 percent disability 
rating effective March 12, 2005, the day after the Veteran's 
discharge from active military service.  The Veteran 
disagreed with this initial rating assigned and perfected an 
appeal regarding this issue.    

					Relevant Evidence

During a November 2004 VA pre-discharge examination, the 
Veteran reported pain when running.  It was noted that there 
were no associated symptoms.  Mobility and ability to do 
daily activities were also noted.  The Veteran had flat feet 
joints with no additional flare-ups.  Posture and gait were 
good, and hopping normal.  Examination revealed no 
neurological changes in the feet bilaterally.  The arches 
appeared to have fallen.  However, it was noted that when you 
took the Veteran's foot up off the floor and looked at it, he 
had an arch and when it was placed back down on the floor, 
the arch disappeared.  There was some tenderness on the sole 
with pressure.  Dorisflexion was 0-20 and plantar flexion was 
0-45 with some pain at 45.  Tiptoe did not hurt and heel walk 
gave the Veteran pain.  The feet had no neurological changes 
but flattened on standing.  X-rays revealed right foot normal 
and left foot pes planus.  Alignment of the tarsal bones was 
unremarkable and there were no bony fractures or abnormal 
lesions.  The joint spaces were preserved.  Examination 
showed subtle trace loss of height of the left arch with 
relatively normal appearing right arch present and the soft 
tissues were unremarkable.  An impression was given of 
minimal pes planus of the left foot; the right foot appeared 
unremarkable.  The Veteran was diagnosed with pes planus and 
fallen arches with plantar fasciitis bilaterally.  

During a November 2005 VA examination, the Veteran reported 
flat feet and denied use of shoe inserts.  There were no 
noted flare-ups, skin and vascular changes, hammertoes, 
callosities, or metatarsalgia or plantar fasciitis.  Hallux 
valgus was negative and there was stable gait.  It was noted 
that the Veteran was independent in his activities of daily 
living.  He reported mild pes planus deformity of the feet.  
Mild pes planus deformity and metatarsalgia plantar fasciitis 
resolved now was diagnosed.  It was noted that at that time 
the Veteran had residual pes planus bilaterally.  

During a June 2007 VA examination, the Veteran reported the 
onset of pain in his feet in 2003 associated with running and 
humping activities.  It was noted that he was placed on 
limited running activities.  Current pain over the lateral 
aspect of the feet, right greater than left, described as 
4/10 which is associated with standing and walking activities 
was noted.  He had mild abnormal wear to his shoes on the 
outside but no increased callus formation to his feet.  The 
discomfort in his feet increased with standing and walking as 
well as climbing activities.  Mild flatfoot deformity was 
noted.  The Veteran ambulated without aid, and there was no 
unsteadiness.  It was noted that the Veteran had difficulty 
with prolonged standing, walking, climbing and lifting 
activities.  Examination of the feet showed mild to moderate 
flatfoot deformity bilaterally.  There was no pain with 
ambulation but with toe walking the Veteran noted pain in the 
right and left arch regions.  Pain was further noted with 
heel walking.  Examination of the feet showed the heels cord 
to be midline bilaterally.  There was no abnormal callus 
formation to his feet and no significant pain with 
manipulation of the feet.  There was residual tenderness over 
the lateral aspect of the feet, right greater than left.  No 
significant hammertoe deformities, plantar hyperkeratoses, 
any genu deformities or hallux valgus were noted.  X-rays 
showed normal bilateral feet.  The Veteran was diagnosed with 
right and left foot pain secondary to pes planus deformity 
with residual tendinitis and strain.  

					Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).   

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

The Veteran's bilateral pes planus is rated under DC 5276.  
DC 5276 provides for the assignment of a noncompensable 
evaluation for bilateral pes planus manifested by mild 
symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities assignment of 
a 20 percent rating is warranted if the severe pes planus is 
unilateral; 30 percent if severe pes planus is bilateral.  
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.  

Words such as "mild", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

					Analysis

The Board finds that the evidence as a whole demonstrates 
that the Veteran's symptoms are adequately addressed by the 
currently assigned 10 percent evaluation and that the 
criteria for a 20 percent evaluation or higher are not met.  
The current evaluation contemplates pes planus which is 
moderate, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  
To warrant a higher evaluation the evidence must show the 
functional equivalent of severe pes planus.  

As above, during the November 2004 VA examination, the 
Veteran reported pain when running.  However, examination 
revealed minimal pes planus of the left foot and unremarkable 
right foot.  There were no neurological changes, posture and 
gait were good, and hopping normal.  Although there was some 
tenderness on the sole with pressure and the heel walk gave 
some pain, mobility and ability to do daily activities was 
noted.  Mild pes planus deformity was diagnosed in the 
November 2005 examination and it was noted that there were no 
flare-ups, skin and vascular changes, hammertoes, 
callosities, or metatarsalgia or plantar fasciitis.  
Furthermore, the June 2007 VA compensation and pension 
examination revealed mild to moderate flatfoot deformity 
bilaterally.  There were no significant hammertoe 
deformities, plantar hyperkeratoses, genu deformities or 
hallux valgus, and there was no abnormal callus formation to 
his feet and no significant pain with manipulation of the 
feet.  The above findings do not justify an evaluation higher 
than 10 percent disabling for bilateral pes planus.  At most, 
the evidence shows that the Veteran's bilateral pes planus is 
moderate.  

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, the Board 
notes that the Veteran's current 10 percent evaluation is 
already taking into consideration these complaints and 
without such complaints the current 10 percent disability 
rating would not be warranted.    

The Board has also considered whether a higher evaluation is 
warranted under any other potentially applicable diagnostic 
code but has determined that the most appropriate diagnostic 
code for rating the disability is the diagnostic code for 
flat feet and that no reasonable basis exists for assigning a 
higher evaluation under another diagnostic code.  The Veteran 
does not have claw foot, hammer toes, or malunion or nonunion 
of the tarsal or metatarsal bones; therefore, consideration 
of DCs 5278, 5282, or 5283 is not warranted.  

Accordingly, the Board finds that an evaluation higher than 
10 percent disabling for bilateral pes planus is not 
warranted.  

Extraschedular Consideration

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  However, the Board notes that the 
record reflects that the Veteran has not required 
hospitalization for this disability and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Moreover, complete notice was sent in November 2004, March 
2006 and June 2009 letters and the claim was readjudicated in 
a July 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  Furthermore, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.




ORDER

An initial disability rating greater than 10 percent for 
service-connected bilateral pes planus is denied.  


____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


